FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of August 2008 Commission File Number 000-22456 ALADDIN KNOWLEDGE SYSTEMS LTD. (Translation of registrant's name into English) 35 Efal Street, Kiryat Arye, Petach Tikva 49511, Israel (Address of principal executive offices) Indicate by check mark whether registrant files or will file annual reports under cover Form 20-F or Form 40-F: FORM 20-F X FORM 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):N/A Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):N/A Indicate by check mark whether registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: YES NO X If "YES" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- CONTENTS On August 20, 2008, Aladdin Knowledge Systems Ltd. issued a press release, a copy of which is attached hereto as Exhibit A. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. ALADDIN KNOWLEDGE SYSTEMS LTD. Dated:August 20, 2008 By: /s/ Aviram Shemer Name: Aviram Shemer Title: Chief Financial Officer EXHIBIT A Aladdin Knowledge Systems PRESS RELEASE Aladdin Press Contact:Aladdin Company Contact: Matthew Zintel Debbie Kaye Zintel Public Relations Aladdin Corporate Communications matthew.zintel@zintelpr.com debbie.kaye@aladdin.com Aladdin Investor Contact: Andy Brimmer / Matt Sherman Joele Frank, Wilkinson Brimmer Katcher abrimmer@joelefrank.com / msherman@joelefrank.com 212.355.4449 FOR IMMEDIATE RELEASE Aladdin Knowledge Systems Acknowledges Receipt of Confidential
